Citation Nr: 1624004	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to May 1979. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran submitted a notice of disagreement in April 2008, a statement of the case was issued in November 2009, and the Veteran filed a VA Form 9 in January 2010.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2010 by the undersigned Veterans Law Judge. 

The Board remanded the Veteran's claim for additional development in May 2011 and May 2014.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, is related to his conceded in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, no discussion of the VA's duty to notify and assist is necessary.

II.  Service Connection

The Veteran contends that he has a psychiatric condition that is related to service. Specifically, the Veteran has asserted that his psychiatric condition is due an in-service sexual assault.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2015).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).  

Factual Background

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD.  The Veteran's asserted stressor was a sexual assault during military service.  He has specifically claimed that he was sexually assaulted when he served a 30 day sentence in jail following fight that occurred after a soccer match.

Turning to the available service treatment records, the Board notes that at the June 1977 pre-induction examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal.  Also, the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort in his medical history report.  In June 1978 the Veteran was seen and reported a history of sleep walking in boot camp.  He reported nervousness and depression that had occurred for the preceding month and a half.  The clinician found that the family and past medical history were noncontributory.  The Veteran reported a recent episode of sleepwalking.  He denied delusions or hallucinations and denied a history of drug use.  His appearance, behavior, judgment, and speech were normal.  The remainder of the record is negative for any complaints of, or treatment for, psychiatric problems in service.  These records are also negative for any notations or findings to corroborating the Veteran's assertions regarding his in-service stressors.  At the May 1979 separation examination, the clinical evaluation of the psychiatric system was shown to be normal, and the Veteran denied a history of psychiatric problems, to include depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort, in his medical history report.

The Veteran's service personnel records include documents dated in March 1979 from the correctional center where he served a 30 day confinement after he was charged with interfering with a police officer.  The personnel records also show that the Veteran had two periods of unauthorized absence.  The Veteran's personnel records also include information concerning the Veteran's pre-military history; he reported several arrests for drunkenness during his adolescence and indicated that that he served time in jail before being ordered by a judge to go to an industrial school.  He reported that his diploma had been fraudulent.  The Veteran was later discharged based on his fraudulent enlistment and misconduct, including the unauthorized absence and the altercation.

The Veteran's post-service medical records show that he has sought regular treatment for substance and alcohol abuse.  

A record from May 1982 showed that the Veteran was assessed with alcohol abuse and prescribed medication to deter him from drinking alcohol.  

In December 1992 the Veteran sought treatment for his alcoholism.  He was admitted for detoxification treatment.  Private treatment records from January 1993 indicate an impression of substance and alcohol abuse, acute alcohol intoxication, and depression.  The Veteran expressed a desire to quit drinking.  He was discharged in January 1993.  From February 1993 to March 1993, the Veteran was provided in-patient treatment for alcohol dependence; at his discharge, it was noted that it was his third admission to the unit.  In August 1993, a diagnosis of alcoholism and chronic dependence was made.  

Ethanol abuse was noted in October 1994.  Records from November 1994 show that the Veteran had a long history of alcohol and marijuana use.  The Veteran indicated that he had completed eight rehabilitation programs and that his longest period of sobriety was for one year and two months when he was going to alcoholics anonymous meetings.  The Veteran was detoxed and it was noted that he was ready for transfer to substance abuse treatment.  

In December 1999 and January 2000, the VA treatment record show that he sought treatment for substance abuse on a walk-in basis.   

In July 2001, the Veteran was diagnosed with alcohol dependence and marijuana dependence, rule out mood disorder.  It was also noted that antisocial personality disorder was ruled out.  The GAF was 50.  He was admitted for substance abuse treatment.  In August 2001 the Veteran was diagnosed with alcohol and marijuana dependence, in remission.  Also in August 2001, during discharge from the domiciliary substance abuse treatment, diagnoses of alcohol dependence and marijuana dependence were made.  Impulse control disorder and antisocial personality disorder were ruled out.  

In December 2001, the Veteran was diagnosed with alcohol dependence in remission, marijuana dependence in remission and antisocial personality disorder.  The Veteran was in in-patient treatment from December 2001 to June 2002 and at discharge his alcohol and marijuana dependence was in remission; a diagnosis of antisocial personality disorder was made.  

June 2002 VA treatment records noted diagnoses of alcohol dependence and marijuana dependence, in remission, as well as antisocial personality disorder.  

In May 2003, a clinician noted a history of PTSD.  In December 2004, the Veteran had a positive PTSD screen.  In May 2005, the Veteran was seen and it was noted that his alcohol and marijuana dependence was in remission.  The psychiatric nurse practitioner noted a history of PTSD related to military sexual trauma.  

In January 2006, during VA homeless outreach, the Veteran reported sobriety lasting five years.  In September 2006, the Veteran reported a recent arrest and admitted to active alcohol use at the time of the arrest.  

Private treatment records from December 2006 show that the Veteran was diagnosed with alcohol dependence.  A GAF score of 55 was assigned.    

Treatment records from February 2007 show that the Veteran had been in substance abuse treatment and was referred for a PTSD consult, secondary to military sexual trauma.  The Veteran reported his stressor.  The Veteran endorsed a depressed mood, anhedonia, sleep problems, and concentration problems.  He denied a loss of energy.  He also endorsed symptoms of panic attacks, restlessness, muscle tension, fear of crowds, recurrent intrusive thoughts, nightmares, acting and feeling as if traumatic event is reoccurring, psychological distress related to traumatic event, physiological reactivity, avoidance of traumatic reminders, diminished interest in activities, feelings of detachment or estrangement, restricted range of affect, sense of foreshortened future, difficulty falling or staying asleep, irritability, hypervigilance, and exaggerated startle response.  He denied memory problems.  He indicated that the duration of the symptoms was nine years and that he had increased depression and confusion since two more recent muggings.  The Veteran was reluctant to give much information related to military sexual trauma.  The clinician noted that the Veteran had three inpatient hospitalizations related to substance abuse treatment and no previous treatment for PTSD due to military sexual trauma.  The examiner provided a provisional PTSD diagnosis, secondary to military sexual trauma and polysubstance dependence.  

In March 2007, the Veteran sought treatment for a residential substance abuse treatment program.  The Veteran's VA treatment records show that he was treated in a treatment and recovery unit for substance abuse from April 2007 to May 2007.  In April 2007, the past medical history noted that the Veteran had previous diagnoses of depression and PTSD.  At that time, an impression of PTSD and depression was made, along with drug, alcohol, and nicotine dependency.  In May 2007, at discharge, the Veteran was given diagnoses of alcohol dependence and nicotine dependence as well as marijuana and cocaine dependence in remission.  He was assigned a GAF score of 50.  Upon discharge, the Veteran was referred to alcoholics anonymous meetings.  During the treatment, the Veteran recounted the sexual assault from service and reported that he was discharged from the military after serving 29 days in jail.  He indicated that the sexual assault had never been reported.  The Veteran also recounted an extensive history of drug and alcohol abuse predating his period in the military.  The Veteran reported a previous suicide attempt while he was in jail and endorsed thoughts of harming himself.  At the time of discharge, it was noted that the Veteran had completed all requirements of the program, attended all group activities, and expressed a basic knowledge of the 12-step program.  

In October 2007, the Veteran participated in the omega substance use disorders treatment program and the clinician noted that he Veteran showed maintenance of sobriety.  In November, during the same program, the Veteran reported exposure to medications for anxiety and depression symptoms.  He reported sexual trauma while in jail.  In November 2007, the psychiatrist noted that the Veteran had continued to maintain sobriety.  The psychiatrist noted that the Veteran showed signs of the effects of years of substance usage due to falling asleep and making inappropriate comments during group therapy.

In January 2008, the Veteran was provided a certificate indicating that he had completed the three month omega program for substance abuse disorders.

In February 2008, mental health outpatient notes indicated diagnoses of PTSD due to military sexual trauma.  The records also noted that the Veteran had relapsed and was then admitted to the omega program in October 2007.  The clinician noted that the Veteran had been away to the omega program in Tennessee for three months and was being reevaluated for military sexual trauma and treatment.  He reported that he had been staying sober and going to meetings for his substance abuse.  February 2008 treatment records showed that the Veteran's alcohol dependence was in early remission.  The Veteran's history of polysubstance abuse was noted and the Veteran was diagnosed with anxiety disorder, not otherwise specified.  PTSD was ruled out.  

March 2008 outpatient substance abuse treatment records showed an assessment of PTSD secondary to military sexual trauma and polysubstance dependence.  April 2008 records show that the Veteran was seen for substance abuse treatment.  He reported dreaming about substance abuse but denied relapse.  He told the clinician that he was "okay" as long as he stayed away from alcohol.  

In November 2008, the Veteran sought treatment for a PTSD residential program; he stated that the reason for seeking treatment was because he needed "help" with his PTSD.  During the initial admission screening, the examiner noted diagnoses of alcohol abuse; the Veteran reported that he had not used alcohol in 13 months.  The examiner conducted a psychological examination and found a diagnosis of PTSD.  The clinician found that the Veteran met all of the criteria for PTSD and indicated that there was no reason to suspect invalid responses.  The Veteran was administered the Beck Depression Inventory-II and he had a score that was suggestive of severe level of depression, but the Veteran did not meet the criteria for depression.  The Veteran was also administered the Posttraumatic Cognitions Inventory (PTCI) and the score suggested that he was experiencing clinically significant levels of symptoms associated with PTSD.  The examiner provided a diagnosis of PTSD, alcohol abuse in early full remission, and nicotine dependence.  Then, the VA treatment records show that the Veteran was treated in the PTSD residential program from November 2008 to January 2009.  Treatment records from that period show that the Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence in remission.  In January 2009 the Veteran was assessed for PTSD and it was determined that he had a diagnosis.  His score on the symptom checklist was 57, which suggested he was experiencing clinically significant levels of symptoms associated with PTSD.  He was diagnosed with PTSD, past alcohol abuse, and nicotine dependence.  

A letter from a social worker was received in August 2009 concerning the Veteran's PTSD.  The letter indicated that the social worker had known the Veteran for close to two years.  The letter indicated that the Veteran received medical treatment from the Huntington VA Medical Center.  The letter indicated that the Veteran had sought in-patient treatment for PTSD in Cincinnati from November 2008 to January 2009.  The letter indicated that the Veteran continued to experience nightmares and night sweats related to his PTSD.  

The Veteran was afforded a VA examination in October 2009. The examiner noted the Veteran's history of alcohol dependence, polysubstance use, military sexual trauma and childhood abuse, previous diagnoses of PTSD as well as the discussion by previous clinicians that the Veteran had symptoms of PTSD.  The examiner noted that all inpatient and outpatient providers agree that alcohol dependence is the primary diagnosis, with personality disorder traits likely.  

The examiner noted that the Veteran's family history was positive for depression, alcoholism, and possible anxiety and abuse.  The Veteran reported that he began drinking during his childhood and reported a number of fights in his childhood and adolescence.  The Veteran reported the circumstances of his childhood, which included living at a children's home and attending reform school.  He reported that he had been in trouble with the law for most of his life after age ten, when he reported he began drinking.  The Veteran discussed the conditions of his separation from service, and noted that he was discharged for a fraudulent report.  The examiner noted that the Veteran was accused of disorderly conduct and assault when he was involved in a fight with the Iranian Soccer team while he was on active duty.  He had not reported this during his examination.  The Veteran reported that he drank 32 ounces of alcohol most nights and that his drinking had worsened after his military service.  The Veteran denied ever being married, but reported that he had been involved in a romantic relationship with a nurse, but the broke up when he moved away.  He reported a continued friendship with her and her children; he also reported being close with his brother and that he stayed in contact with his sister, also.  He reported that he had tried to kill himself while he was incarcerated in the 1990's; his cellmate found him and stopped the attempt.  

The examiner noted that the Veteran's history included significant alcohol-related behavior problems in the past 20 years, including over 38 arrests.  The Veteran reported that he had last used cannabis two years previously and that he had last used crack and cocaine one year previously.  

On examination, the Veteran was clean, neatly groomed, casually dressed, and restless.  He was cooperative and friendly with a blunted affect.  His mood was anxious, hopeless, agitated, depressed; and it was noted that he had attention disturbance.  The Veteran was unable to do serial 7's and the examiner noted that the Veteran had slowed processing most likely due to depression and diminished concentration as well as pre-morbid learning problems.  He noted that the Veteran's substance abuse also likely affected the Veteran's processing.  His thought process was unremarkable; he endorsed suicidal ideation that was intermittent and delusions that were non-persistent.  The Veteran's judgment was normal and he had partial insight.  The Veteran endorsed nightmares involving being arrested and in jail.  The examiner found that the Veteran had inappropriate behavior, which was manifested by the legal and alcohol problems that were present in the Veteran's history.  The examiner noted slight to moderate problems with activities of daily living and that the Veteran's memory was mildly impaired.  

The examiner noted the Veteran's stressor, which included the in-service sexual assault.  The Veteran reported that the assault occurred on January 25, 1979, which the examiner noted was consistent with the record of when he was incarcerated.  The examiner noted that the incident was not noted in the file.  The Veteran reported intense fear, feelings of helplessness, feeling s of horror, and feelings that he should have "fought them off."  The examiner noted that the Veteran obtained a score of 43 on the PSS-SR testing, which indicates an extremely severe level of PTSD.  However, this test was administered shortly after other checklists, including in mental health inpatient and outpatient treatment in the record, and the tests showed that the PTSD symptoms were in remission.  The examiner noted that the inconsistencies in the subjective accounts appear to be lower when he wants to be released from inpatient care and potentially higher when he desires a different outcome.  The examiner noted that collateral reports from another psychologist was consistent with that hypothesis and indicated that the Veteran's secondary gain was a prominent issue for the Veteran despite having been molested while incarcerated and in childhood.  

The examiner noted the Veteran's PTSD symptoms.  The Veteran reported intermittent re-experiencing of the traumatic event.  The examiner noted that the Veteran's avoidance criteria were not fully met; he noted that the Veteran isolated due to personality characteristics, lifetime alcoholism, and other mood disorders.  The Veteran reported increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  The examiner noted that this may have been due to other mood disorders or alcoholism; the examiner noted that medical research supports the finding that sleep disturbance may be correlated with alcohol use.  The examiner noted that the Veteran had behavioral, cognitive, social, affective, and somatic changes that the Veteran attributed to his stressor.  

After examination, the Veteran was diagnosed with alcohol dependence, in partial remission, polysubstance use, by history and record review, and anxiety disorder, not otherwise specified, provisional.  The examiner also noted an Axis II diagnosis of antisocial personality disorder.  The Veteran did not receive an Axis I diagnosis of PTSD.  The examiner opined that it is at least as likely as not that the Veteran was traumatized and raped while in service.  However, the examiner noted that the diagnosis of PTSD could not be made based on: the Veteran's lack of consistent and credible reports concerning his treatment; his lifetime alcohol dependence with polysubstance use and depression as co-morbid indicator; his personality disorder traits, which the examiner indicated are primary and likely to be attributed to some or most reported symptomatology; and because he failed to meet the criteria necessary to warrant a diagnosis of PTSD.

An addendum VA opinion was obtained in August 2011.  At that time, the examiner noted that the assault could not be fully substantiated, because it was not recorded in the Veteran's file and because there were no markers or changes in behavior delineating the possibility of post-trauma behavior or emotional sequelae typically found in trauma survivors or victims.  Further, the examiner noted that the Veteran had stated multiple times that the scar above his eye was from when he was hit "during the assault."  The examiner noted that the Veteran was treated for an injury to the orbital region of his face was treated in the military and was documented to be the result of an injury with a boxing glove on.  Thus, the examiner found it very unlikely that the Veteran's scar occurred when the Veteran was assaulted.  The examiner stated that it was more likely that the Veteran was not assaulted, and that any sexual assault was pre-military and related to childhood abuse.  The examiner went on to note that the Veteran's history delineated the presence of conduct disorder as a child and subsequent development of an antisocial personality disorder, and he noted that the Veteran's history was consistent with that disorder.  The examiner also noted that the Veteran had shown that secondary gain was a prominent issue.  He further noted the Veteran's legal history.  

Axis I diagnoses of malingering, alcohol dependence, and cannabis abuse were made. The examiner indicated that the Veteran failed to meet the criteria for PTSD, anxiety or depression, according to the DSM-IV. The examiner provided a rationale that the criteria could not be accurately established as the Veteran had inconsistently reported and exaggerated symptoms in a variety of settings and that he had intentionally produced false descriptions of symptomatology with an underlying incentive to obtain financial compensation.  He cited to the Veteran's inconsistent reports regarding his legal and educational history prior to entrance to service and his inconsistent statements regarding the source of his scar above his eye.  The examiner noted an Axis II diagnosis of antisocial personality disorder.  The examiner then stated that the Veteran had a present and long-term substance abuse history that prevented an accurate diagnosis of PTSD, anxiety, or depression.  The examiner stated that, with no changes in behavior, the onset of PTSD, anxiety, or depression, related to an assault is not likely.  The examiner indicated that inpatient and outpatient treatment records consistently reveal that the Veteran's providers agree that alcohol dependence is the Veteran's primary diagnosis.  The examiner further noted that the collateral and Veteran reports do not adequately cite diagnostic criteria supporting the diagnosis of PTSD, anxiety, or depression.  Finally, the examiner noted that the Veteran's diagnosis of malingering precludes any of the diagnoses being valid other than malingering.  However, he noted that the alcohol dependence is thought to be accurate as there is evidence of abuse and relapse in the past few months by objective evidence.  

Inpatient treatment records from a VA Medical Center PTSD Clinic, dated January 2012 to March 2012, indicate that the Veteran was diagnosed with PTSD due to military sexual trauma, and that he was being treated at an inpatient PTSD clinic.  

Another VA examination was provided in July 2014.  The examiner reviewed the file and noted the Veteran's pre-military history, legal history, military history, occupational history, and medical history.  At the outset, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The examiner diagnosed antisocial personality disorder, alcohol use disorder, and cannabis use disorder in remission.  The examiner found no mental disorder diagnosis.  

The examiner noted that the Veteran was seen for a substance abuse treatment orientation consult in April 2012 but that he had not returned for treatment since that time.  The examiner noted that the Veteran was prescribed medications from psychiatric providers and that there were diagnoses of unspecified depressive disorder, PTSD, and alcohol dependence at the Huntington VAMC.  The Veteran reported that he had been attending Alcoholics Anonymous meetings three times a week with his brother.  

The Veteran arrived on time for the appointment and was neatly groomed, seasonally and casually dressed. The examiner noted that he Veteran was alert and well-oriented in all spheres.  He made good eye contact and was cooperative.  There was no atypical psychomotor movement observed; his speech pace, intensity, and amplitude was within normal limits.  There was no evidence of expressive or receptive articulation dysfluencies noted.  There was no obvious impairment of thought processes or communication.  His stream of thought was linear and persistent and the content of thought was logical and goal directed.  The Veteran denied acute suicidal and homicidal ideation in active or passive forms.  He expressed understanding of the consequences of their own behavior.  He adequately interpreted simple proverbs.  The Veteran denied experiencing mania, hypomanic, hallucinations (visual, auditory, tactile, olfactory, and gustatory).  His affect was mildly dysphoric and his attention and concentration was intact.  His memory appeared intact as he did not have trouble recalling chronological life events against data found in extant records and did not ask for items or points in conversation to be repeated.  

The examiner administered a MMPI2 examination.  The examiner noted that the MMPI2 results indicated over reporting of symptoms and functional impairment, and as a result the symptom profile was invalid.  The examiners indicated that there was significant elevation on the validity scales and that the raw scores of 3-7+ were rare even among chronic psychiatric patients, who were described as known patients with chronic and severe mental illnesses.  This, the examiner explained, was not due to random or inconsistent responding due to boredom or inattention.  As a result of the response set, the self-reported symptoms and functional impairment were unreliable and therefore it was not possible to confirm a psychiatric diagnosis.  The examiner explained that the presence of an exaggerated or over reported MMPI2 profile did not preclude or rule out the possibility that there was a mental disorder or personality disorder; instead, it imposed limitations on what could be inferred in terms of a diagnosis.  Because there was no mental health diagnosis related to the presence of over reporting, the examiner provided no opinion regarding etiology.  

As noted, the examiner found no current diagnosis of PTSD.  He went on to state that there was "no way any clinician could have accurately diagnosed PTSD or other disorder until the veteran had at least six months sobriety" per the DSM IV.  He noted that the Veteran's historical diagnoses of PTSD from various treatment providers may have enabled his entry into the care system, but the examiner stated that the Veteran's "substance dependence should have precluded any such diagnosis until he attained sobriety for at least six months."  In other words, the previous diagnoses were not reliable, according to the examiner.

He further stated that, although he was asked to presume military sexual trauma occurred in service, that there were conflicting reports regarding military sexual trauma in the file.  He noted that the Veteran had stated he was sexually assaulted prior to service during the October 2009 examination, but the Veteran later denied that he had ever been sexually assaulted prior to service.  The examiner stated that the Veteran had been diagnosed with "malingering based on numerous inconsistencies in his reported history then as well as in extant records at that time."  The examiner noted that the "convoluted result" was that he could not "state without speculation any etiology" related to any alleged military sexual trauma.  The examiner stated that the "only things that were clearly occurring prior to service was the antisocial behavior pattern and alcohol dependence."

In sum, the examiner found that the only current diagnoses were alcohol use and antisocial personality disorder.  He went on to state that because antisocial personality disorder is characterological and emerges during childhood and the Veteran's alcohol use disorder was present prior to the alleged military sexual trauma in service by his own account, the alcohol use disorder is not secondary to antisocial personality disorder.  Beyond this, the examiner stated that he was not able to address any etiological issues for other reported symptoms without speculation.

A buddy statement was received in January 2016 concerning the Veteran's claim of PTSD.  The letter corroborated the Veteran's contentions regarding his stressor.  The letter also indicated that the Veteran had been happy and a "great Marine" prior to the alleged assault.  He indicated that the Veteran had begun to act differently  after he went to jail; the Veteran went to formation half-dressed and unshaven.  He noted that the Veteran's morale was down and that he was not the same as he had been.  

Analysis

The Board acknowledges that the Veteran was diagnosed with personality disorders after service.  However, a personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).

Nonetheless, during the appeal period the Veteran has also been diagnosed with acquired psychiatric disorders, to include anxiety disorder, not otherwise specified (February 2008 and October 2009) and depression (January 1993, April 2007, November 2008, October 2009).  The Veteran has received diagnoses of PTSD (provisional in February 2007, an impression in April 2007, an assessment in March 2008, and a full diagnosis during treatment from November 2008 to January 2009 and during treatment from January 2012 to March 2012).  The Board recognizes that the October 2009, August 2011, and July 2014 VA examiners have concluded that the Veteran did not meet the criteria for PTSD.  Further, the July 2014 VA examiner specifically found that the earlier diagnoses of PTSD could not be relied upon because they were not made in accordance with the DSM-IV.  Specifically, he concluded that the Veteran had not been sober for at least six months, as required by the DSM-IV, when the diagnoses had been made.  However, the Board notes that the diagnosis made during PTSD treatment from November 2008 to January 2009 was made after a period of sobriety that lasted thirteen months.  The clinician specifically noted the Veteran's sobriety and noted that there was no reason to doubt the veracity of the Veteran's account; the diagnosis of PTSD was confirmed several times during that treatment period.  Therefore, the Board finds that the conflicting medical evidence of record places the evidence at least in equipoise on the question of whether the Veteran also meets the criteria for an acquired psychiatric disorder, variously diagnosed to include PTSD. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (a clear PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor).

Generally speaking, a diagnosis of an acquired psychiatric disorder, to include PTSD does not by itself corroborate the claimed stressor.  See Patton v. West, 12 Vet. App. 272 (1999).  However, in the context of personal assault claims, the U.S. Court of Appeals for the Federal Circuit has specifically held that 38 C.F.R. § 3.304(f)(5) specifically contemplates medical opinions as probative evidence that may corroborate a past assault stressor.  Menegassi v. Shinseki, 638 F.3d 1379 (2011).  In this case, the October 2009 VA examiner found that it was "at least as likely as not" that the Veteran was traumatized and raped in service.  Further, several VA treatment records (dated in May 2005, February 2007, February 2008, March 2008, and January to March 2012) have related the Veteran's variously diagnosed acquired psychiatric disorder to his reported in-service military sexual trauma stressor.  Additionally, there is also evidence, in the form of the January 2016 buddy statement, that the Veteran's demeanor and behavior changed after the reported trauma.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found to corroborate an in-service assault.  See 38 C.F.R. § 3.304(f)(5).  Therefore, the Board finds that the evidence of record is sufficient to corroborate the Veteran's reported in-service military sexual trauma stressor.  The Board concedes the Veteran's reported in-service assault and therefore, the Veteran's claim turns on whether his currently diagnosed psychiatric disorder is related to his military service.

There is competent and credible positive medical opinion evidence that the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, is due to service.  As noted, several VA treating clinicians have related the Veteran's variously diagnosed acquired psychiatric disorder to his in-service military sexual trauma stressor.  The Board has weighed the evidence of record and finds that, at the very least; there exists an approximate balance of evidence for and against a finding that the Veteran's currently diagnosed acquired psychiatric disorder is related to his in-service assault.  

As such, the Board finds that the evidence is at least in equipoise and when the evidence for and against the claim is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, are met. 





ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


